FAULKNER, Justice.
This is an appeal from a judgment awarding a member of a pension plan the contributions made by the member to the plan, plus those made by the church on behalf of the member. We reverse.
The sole issue in this case is whether Lucas is entitled to the contribution made by the church on his behalf, upon his withdrawal from the pension plan. The answer is, no, he is not.
Under the pension plan a member contributes 3% of his salary, and the church contributes an amount equivalent to 9% of the member’s salary.
Lucas joined the plan in 1959. On December 1, 1972, he left the church, and elected to leave his contributions with the fund. As of that date he had contributed $2,807.34 and the church had contributed $8,454,12 on his behalf, making a total of $11,261.46 in contributions to the fund.
In July, 1974, Lucas filed suit in assump-sit demanding refund to him of $11,261.46. The pension fund, by answer, said it would tender him the contribution made by him, should he elect to “withdraw or disavow his election.”
Section III of the plan provides for the payment of dues (contributions) by the member and the church as follows:
“1. MEMBER DUES: The dues of ' the member shall be amounts equivalent to 3 per cent on the monthly salary basis,



“2. CHURCH DUES: The dues of the church, or other salary-paying organization (hereinafter referred to as church), shall be amounts equivalent to 9 per cent of the monthly salary basis.”
Section IV 3. a. provides for return of member dues upon termination of service:
“3. TERMINATION OF SERVICE: a. A member ceases to be eligible for active membership by withdrawal from the active service of Disciples of Christ, and he may, upon his demand or upon the action of the Trustees, at any time after such withdrawal receive a sum equal to the total amount of his basic member dues payments, with interest credits at such rates as shall have been fixed from time to time by the Trustees, and he shall have no further claim upon the Fund.”
We hold that Lucas is not entitled to refund of the amount contributed on his behalf by the church. We find no evidence of any undue influence, fraud or mistake, as stated in brief by Lucas.
REVERSED AND RENDERED.
TORBERT, C. J., and MADDOX, SHORES and BEATTY, JJ., concur.